Exhibit 10.2

TERADYNE, INC.

Amendment

To

1991 Employee Stock Option Plan

This Amendment to the 1991 Employee Stock Option Plan (the “Plan”), of Teradyne,
Inc., a Massachusetts corporation (the “Company”), is adopted by resolution of
the Board of Directors of the Company (the “Board”) pursuant to a meeting of the
Board dated as of January 22-23, 2007 and effective as of January 23, 2007 (the
“Effective Date”). Paragraph 6.D Determination of Fair Market Value of the Plan
is hereby deleted in its entirety and replaced with the following as of the
Effective Date:

“D. Determination of Fair Market Value. If, at the time an Option is granted
under the Plan, the Company’s Common Stock is publicly traded, “fair market
value” shall be determined as of the date of such Option is granted and shall
mean (i) the closing price (on that date) of the Common Stock on the principal
national securities exchange on which the Common Stock is traded, if the Common
Stock is then traded on a national securities exchange; or (ii) the closing bid
price (or average of bid prices) last quoted (on that date) by an established
quotation service for over-the-counter securities, if the Common Stock is not
then traded on a national securities exchange. However, if the Common Stock is
not publicly traded at the time an Option is granted under the Plan, “fair
market value” shall be deemed to be the fair market value of the Common Stock as
determined by the Committee after taking into consideration all factors which it
deems appropriate, including, without limitation, recent sale and offer prices
of the Common Stock in private transactions negotiated at arm’s length.”